Citation Nr: 1435623	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-27 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the residuals of a neck injury.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction.

4.  Entitlement to a disability rating in excess of 10 percent for a postoperative left inguinal hernia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to July 1972 and from August 1973 to June 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for erectile dysfunction is remanded.


FINDINGS OF FACT

1.  The RO denied service connection for the residuals of a neck injury, a skin rash, and, erectile dysfunction in a December 1991 rating decision; the Veteran was notified of this decision that same month, but did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received since the December 1991 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims for service connection for the residuals of a neck injury, a skin rash, and, erectile dysfunction, and raises the reasonable possibility of substantiating the claims.

3.  Service treatment records reveal that the Veteran incurred a neck injury during service.

4.  There is a current diagnosis of cervical spondylosis, and magnetic resonance imaging evidence of degenerative disc disease of the cervical spine; there is probative medical evidence linking the current cervical spine disorder to the neck injury during service.  

5.  The Veteran had active military service in the Republic of Vietnam during the Vietnam era.

6.  The service medical records reveal treatment for skin rashes during service.  

7.  Medical evidence reveals a current diagnosis of lichen simplex chronicus which a physician attributes to Agent Orange exposure.  

8.  The Veteran's service-connected postoperative left inguinal hernia is manifested by a well-healed, non-tender surgical scar, without any other residuals.  

9.  The Veteran's service-connected postoperative left inguinal hernia is not manifested by: a large, postoperative, recurrent hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable, or a small, postoperative recurrent, or unoperated irremediable hernia which is not well supported by truss, or not readily reducible.  


CONCLUSIONS OF LAW

1.  Evidence received since the December 1991 rating decision that denied service connection for the residuals of a neck injury is new and material, and the claim for service connection for is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

2.  Evidence received since the December 1991 rating decision that denied service connection for a skin disorder is new and material, and the claim for service connection for is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3.  Evidence received since the December 1991 rating decision that denied service connection for erectile dysfunction is new and material, and the claim for service connection for erectile dysfunction is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

4.  A cervical spine disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013). 

5.  A skin disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013). 

6.  The criteria for a disability rating of in excess of 10 percent for postoperative left inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7338 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran has been provided the requisite notice with respect to his claim for an increased rating for his inguinal hernia in a January 2008 letter, which was prior to the initial RO rating decision denying the benefit sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

With respect to the appeals involving the reopening of the claims for service connection for a neck injury, a skin disorder, and erectile dysfunction.  The Board is reopening those claims, granting service connection for neck and skin disorders, and remanding the issue involving service connection for additional development.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from those actions.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

VA has obtained service treatment records; service personnel records; private medical records; VA medical records; a VA examination report, assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In December 2009, the Veteran was provided a VA examination which is adequate for rating purposes.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


II.  New and Material

In this case, the RO denied service connection for the residuals of a neck injury, a skin rash, and, erectile dysfunction in a December 1991 rating decision.  The Veteran did not appeal the RO decision and is final.  38 U.S.C.A. § 7105(c). 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In the present appeal, the May 2008 RO rating decision addressed the issues as involving the reopening of the claims.  However, the subsequent statement of the case and supplemental statements of the case, phrase the issues as involving service connection.  The fact that the RO determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996). 

At the time of the December 1991 rating decision, service connection for the residuals of a neck injury, a skin rash; and, erectile dysfunction was denied because there was a lack of evidence showing that there were current disabilities which were related to service.  The evidence obtained since the December 1991 rating decision includes: a November 2008 magnetic resonance imaging report documenting a current neck disability, November and December 2008 dermatology records documenting a current skin disability, and January 2014 letter from a physician documenting erectile dysfunction.  

The Board concludes that the evidence received since the December 1991 rating decision is new because it was not before the RO when it denied service connection at that time.  This evidence is also material because bears directly and substantially upon the specific matters under consideration, and raises a reasonable possibility of substantiating the claims for service connection.  Accordingly, the claims of entitlement to service connection for the residuals of a neck injury, a skin disorder, and erectile dysfunction claimed as impotence are reopened.

III.  Service Connection

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Neck Injury

The Veteran claims service connection for the residuals of a neck injury.  Service treatment records dated in November 1986 reveal that the Veteran was treated for complaints of neck pain following injury in a motor vehicle accident.  

An August 1995 private treatment record indicates complaints of neck pain stemming from a post-service worker's compensation injury.  

A December 2008 private medical examination report, noted the Veteran's history of neck injury during a motor vehicle accident during service.  The diagnosis was cervical spondylosis, which was supported by the findings of a November 2008 magnetic resonance imaging examination report.  

A November 2009 letter from a private neurologist indicates that the Veteran has neck pain and numbness of the hands, which the physician related to the neck injury during service.  

The evidence of record documents that the Veteran incurred a neck injury during service.  The medical evidence of record indicates a current diagnosis of cervical spondylosis, and magnetic resonance imaging evidence also indicates the presence of cervical degenerative disc disease.  There is medical evidence linking the current a current cervical spine disorder to the neck injury during service.  Accordingly, service connection for a cervical spine disorder is warranted.  

B.  Skin Disorder

The Veteran claims entitlement to service connection for a skin disorder.  He claims that he developed a rash as a result of exposure to Agent Orange during service in Vietnam.  

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  The evidence confirms that the Veteran had service in the Republic of Vietnam during his first period of active duty.  Accordingly, he is presumed to have been exposed to Agent Orange during service.  

VA regulations provide that, if a veteran was exposed to an herbicide agent (Agent Orange) during active service, presumptive service connection is warranted for chloracne or other acneform disease consistent with chloracne.  Presumptive service connection as a result of Agent Orange exposure is warranted.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Chloracne, or other acneform disease, may be presumed to have been incurred during active military service as a result of exposure to Agent Orange if it is manifest to a degree of 10 percent within the first year after the last date on which the veteran was exposed to Agent Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii).  There is no evidence of any diagnosis of chloracne of record.  Accordingly, service connection on a presumptive basis under 38 C.F.R. §§ 3.307(a)(6), 3.309(e) is not warranted.

Notwithstanding the foregoing, the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Service treatment records reveal that the Veteran was treated for complaints of skin rash in May 1981 and June 1984.  Differential diagnoses of contact dermatitis, scabies, and neurodermatitis were indicated, but no confirmed diagnosis was made.  The Veteran's March 1991 separation examination medical history indicates a diagnosis of dermatitis.  

A November 2008 private pathology report indicates that biopsy of a skin rash on the Veteran's left forearm was conducted.  The diagnosis was lichen simplex chronicus.  A December 2008 letter from a private physician indicates that such a diagnosis is "compatible with halogen (Agent Orange) exposure that [the Veteran] received while serving in Vietnam."  

In November 2009, the same physician submitted a second letter, which again noted the Veteran's in-service Agent Orange exposure and indicated that the Veteran had a diagnosis of localized neurodermatitis.  The physician indicated that these skin problems may be related to the Veteran's Agent Orange exposure.

The Veteran is presumed to have been exposed to Agent Orange during service.  To the extent that the 2008 private medical records indicated a diagnosis of lichen simplex chronicus, the medical opinion links this disorder to Agent Orange exposure during service.  To the extent that the 2009 letter indicates a diagnosis of neurodermatitis, such a diagnosis is also shown during service.  Accordingly, the evidence of record supports a grant of service connection for a skin disorder on a direct basis.   

IV.  Increased Rating for Left Inguinal Hernia

Service connection for a postoperative left inguinal hernia was granted effective from the date of the Veteran's retirement from active duty in July 1991.  A 10 percent disability rating has been established effective from November 2007, which is the date that the Veteran filed the current claim for an increased rating.  

The service treatment records reveal that the Veteran required surgical repair of a left inguinal hernia.  This did not completely alleviate the Veteran's hernia.  Private medical records reveal that the Veteran required a second surgery for his left inguinal hernia in July 2006.  Subsequently, the Veteran testified at the January 2014 hearing before the Board that he has not had any additional difficulty with his hernia.  

In December 2009, a VA examination of the Veteran was conducted.  The Veteran reported having left inguinal surgery during service and that he started having sexual dysfunction at that time.  He reported that he required a second hernia surgery in July 2006, and that he had no recurrence of hernia since the second surgery.  Physical examination revealed the presence of a well-healed, non-tender surgical scar without any other manifestations of a hernia being present.  

The Veteran's assertion of a claim for an increased rating for his postoperative left inguinal hernia is based on the fact that required a second surgery after separation from service in July 2006.  

The Veteran's service-connected postoperative left inguinal hernia is rated at a 10 percent disability under Diagnostic Code 7338, which contemplates a postoperative recurrent hernia, which is readily reducible and well supported by truss or belt.  A 30 percent rating contemplates a small, postoperative recurrent inguinal hernia, or unoperated irremediable, not well supported by truss, or not readily reducible.  A 60 percent rating is warranted for a large, postoperative, recurrent inguinal hernia, which is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  The 60 percent rating is the highest rating assignable under this Diagnostic Code.  38 C.F.R. § 4.114, Diagnostic Code 7338.  

The preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for the service-connected postoperative left inguinal hernia for any period of time covered by this appeal.  Simply put, since the Veteran's second hernia surgery in 2006, which is prior to the appeal period, he has not had any active symptoms related to his service-connected hernia; he reported such to the examiner at the 2009 VA examination and he testified to this fact before the Board in 2014.  There is no evidence showing that the Veteran meets any of the criteria for the assignment of a disability rating in excess of 10 percent.  38 C.F.R. § 4.114, Diagnostic Code 7338.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected postoperative left inguinal hernia is evaluated for inguinal hernia pursuant to 38 C.F.R. §§ 4.114, Diagnostic Code 7338, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Throughout the appeal period, the Veteran's service-connected postoperative left inguinal hernia has not been manifested by any active symptoms.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent or even less than, the disability picture represented by a 10 percent disability rating.  Evaluations in excess of 10 percent are provided for certain manifestations of the Veteran's service-connected postoperative left inguinal hernia, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7518; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected postoperative left inguinal hernia, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected postoperative left inguinal hernia varied to such an extent that a rating greater or less than 10 percent would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of those assigned at any time during the periods pertinent to this appeal.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for a rating in excess of the 10 percent currently assigned for the Veteran's service-connected postoperative left inguinal hernia, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the previously denied claim of entitlement to service connection for the residuals of a neck injury is reopened.  

New and material evidence having been received, the previously denied claim of entitlement to service connection for a skin disorder is reopened.  

New and material evidence having been received, the previously denied claim of entitlement to service connection for erectile dysfunction is reopened.  

Service connection for a cervical spine disorder, as the residual of a neck injury, is granted.  

Service connection for a skin disorder is granted.  

A disability rating in excess of 20 percent for postoperative left inguinal hernia is denied.  

REMAND

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

The Veteran claims entitlement to service connection for erectile dysfunction.  The Veteran has claimed that he has erectile dysfunction, impotence, secondary to the service-connected postoperative left inguinal hernia.  A January 2014 letter from a private physician indicates that the Veteran's erectile dysfunction may also be related to medication for his service-connected ischemic heart disease.  

The Veteran has not been accorded a VA examination with respect to his claim, this must be done.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claim for service connection for erectile dysfunction.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Following the above, the Veteran must be afforded an appropriate VA examination for erectile dysfunction.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary tests must be conducted, including any specialty examination warranted.  The examiner must review the results of any testing prior to completion of the report.  The examiner must indicate whether the Veteran's current erectile dysfunction is aggravated by, proximately due to, or the result of any service-connected disability, including any medication prescribed to treat any service-connected disabilities.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim for service connection for erectile dysfunction on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


